Citation Nr: 0309986	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  91-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims inter alia 
seeking entitlement to service connection for PTSD.  The 
veteran appealed to the Board of Veterans' Appeals (Board).  
The Board denied the veteran's PTSD claim in June 1994.  The 
veteran appealed to the United States Court of Veterans 
Appeals (Court).  While his case was pending at the Court, 
his representative, along with the Office of General Counsel 
for VA, who represents the Secretary of VA in legal 
proceedings before the Court, filed a joint motion requesting 
that the Court vacate the Board's decisions that, inter alia, 
denied service connection for PTSD, and remanded the PTSD 
issue for additional development of the evidence and 
readjudication.  The Court granted the joint motion of the 
parties in February 1995. In July 1995, the Board remanded 
the PTSD claim for additional development.  In January 1998, 
the RO affirmed its denial.  In July 1998, the Board denied 
the veteran's claim.

In June 1999, the veteran's representative, along with the 
Office of General Counsel for VA, filed a joint motion 
requesting that the Court vacate the Board's decision denying 
service connection for PTSD.  The joint motion essentially 
indicated that further development was required.  The Court 
granted the joint motion of the parties that same month.  In 
April 2000, the Board remanded the veteran's appeal to the RO 
for development consistent with that requested in the joint 
motion and order of the Court.  The requested development has 
been completed, and the appeal has been returned to the Board 
for further consideration.  


FINDINGS OF FACT

1.  The veteran had service in Vietnam from April 1968 to 
June 1969.  

2.  Current medical examinations include diagnoses of PTSD.  

3.  The veteran has alleged that an incident in which he 
witnessed a jeep hit a land mine, which resulted in the 
explosion of the jeep and the death of the two occupants, is 
a stressor which led to the development of his PTSD.  

4.  Recently received records from the veteran's unit show 
that two members of this unit were killed when a jeep hit a 
mine in August 1968.  

5.  Examinations which have diagnosed the veteran as having 
PTSD have considered the jeep incident to be a stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 1991 and 
Supp. 2001); 38 C.F.R § 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He argues that although his records do 
not show that he participated in combat, he nevertheless 
volunteered for patrols, served guard duty, was under enemy 
fire on many occasions, returned fire, and witnessed the 
death and injury of both his fellow soldiers and civilians.  
The veteran states that these events are stressors that 
resulted in the development of his PTSD.  In particular, the 
veteran states that he witnessed the explosion of a jeep in 
his unit after it hit a land mine, as well as the death of 
the two occupants.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Given the favorable nature of this 
decision, additional discussion of the VCAA is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

The Board notes that the regulation governing the award of 
service connection for PTSD was changed during the course of 
the veteran's appeal.  When a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R § 3.304(f) (as in effect prior to March 
7, 1997).

Currently, service connection for PTSD requires three 
elements: (1) a current diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
The regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999).  Also Moreau v. Brown, 9 Vet. App. 389 
(1996).

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that this matter has a lengthy history.  A 
review of the medical evidence shows that the veteran was 
diagnosed with PTSD as early as 1987.  He has been afforded 
many psychiatric examinations since 1987 by both VA and 
private sources, all of which have diagnosed PTSD, and all of 
which have related this disability to the veteran's 
experiences in Vietnam.  The previous denials of his claim 
have each been based on the finding that none of the many 
stressor incidents provided by the veteran had been verified, 
which made each of the diagnoses of PTSD questionable.  
Therefore, the Board will address whether or not there is 
current evidence that would tend to verify the occurrence of 
any of the veteran's claimed stressor incidents.  

The veteran's service records indicate that he served in 
Vietnam from April 1968 to June 1969.  He served with the 
Headquarters and Headquarters Company (HHC), 31st Engineering 
Battalion (31st EB), from April 5, 1968 to May 24, 1968, and 
with Company D, 36th Engineering Battalion (36th EB) from May 
24, 1968 to June 2, 1969.  The parent unit for these units 
was the 34th Engineering Group (34th EG).  His awards include 
the Vietnam Service Medal and the Vietnam Campaign Medal with 
"60" Device.  His personnel records indicate that he was an 
engineering equipment repairman. 

When asked to provide details of his stressor incidents 
during service that he believes resulted in the development 
of PTSD, the veteran has stated that he was involved in a 
great deal of combat while serving in the Republic of 
Vietnam, and that he has PTSD as a result.  He has reported 
that he volunteered for patrols and that he was assigned to 
perform guard duty.  As a result, he participated in combat, 
or otherwise witnessed stressors during firefights, ambushes 
of convoys, terrorist attacks and enemy shelling.  He has 
stated that he was injured in the left thigh and left wrist 
by shrapnel.  He states that he performed first aid on 
approximately two hundred fellow soldiers.  Finally, the 
veteran has related incidents in which he witnessed the 
mistreatment of prisoners.  The Board notes that there is 
neither direct or indirect evidence of many of these events.  
Furthermore, the service medical records do not show that he 
was wounded.  However, in view of recently received evidence 
regarding one particular stressor, the Board believes that it 
need not make a finding regarding the remaining stressors, or 
as to whether or not the veteran participated in combat.  

At this juncture, the Board will focus on one particular 
incident that has been consistently offered by the veteran as 
a stressor he believes led to the development of PTSD.  At a 
March 1989 VA examination for PTSD, the veteran stated that 
he witnessed a jeep hit a landmine and explode, resulting in 
either the death or severe injury of the two occupants.  The 
veteran has related this incident on many occasions since 
March 1989.  In a December 1991 letter in which the veteran 
provided information regarding his claimed stressors, he said 
he had witnessed the explosion of a jeep, and that both 
passengers had been killed.  He reported this incident again 
in a December 1992 VA psychological evaluation.  At a 
December 1992 VA psychiatric examination, he stated that the 
most traumatic event that occurred in Vietnam was when he 
witnessed the explosion of the jeep.  He described this event 
again at a June 1997 VA examination, and at an August 2002 VA 
psychological evaluation.  

In December 2000, subsequent to the most recent Board remand, 
the veteran's representative supplied copies of reports of 
the 36th Engineer Battalion from the National Archives to the 
RO.  These reports include a description of the effects of 
enemy action, which notes that in August 1968, a quarter ton 
vehicle belonging to Company D of the 36th Engineering 
Battalion was destroyed by a probable mine.  This resulted in 
the death of two Americans.  

The Board finds that the records received in December 2000 
are sufficient to verify the occurrence of the veteran's 
stressor involving the explosion of a jeep and death of its 
occupants.  These records do not state that the veteran or 
anyone else was present at the time of the explosion.  
However, the vehicle was from the veteran's company, and the 
incident described in the report is very similar to the 
incident described by the veteran.  The evidence is more or 
less in equipoise, and when the benefit of the doubt is 
afforded to the veteran, the Board finds that the evidence 
supports the occurrence of this stressor.  38 U.S.C.A. 
§ 5107(b). 

The Board further finds that as the veteran has a verified 
stressor, entitlement to service connection for PTSD is 
warranted.  As noted earlier, the veteran has been diagnosed 
as having PTSD on many occasions.  In fact, every psychiatric 
examination of record, both private and VA, appears to have 
concluded that the veteran has PTSD.  Moreover, the March 
1989 VA examination described the verified stressor as one of 
the claimed stressors prior to reaching the diagnosis of 
PTSD.  The December 1992 VA psychological evaluation 
discussed this stressor in diagnosing PTSD, and one of the 
two December 1992 VA psychiatric examinations stated that the 
veteran said this was his most traumatic event before 
diagnoses of generalized anxiety disorder and PTSD were made.  
The June 1997 VA examination also included this stressor, and 
diagnosed PTSD.  The jeep explosion was one of only two 
stressors cited in the August 2002 VA psychological 
evaluation that diagnosed PTSD.  Therefore, as the veteran 
has a current diagnosis of PTSD, as there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and as there appears to be medical 
evidence of a causal nexus between the current symptomatology 
and the verified stressor, entitlement to service connection 
is merited.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

